DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, claims 1-14 in the reply filed on November 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2020.
Claims 1-19 and 21 are pending in the applications. Claims 15-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-14 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This application is a continuation-in-part of U.S. Patent Application No. 14/414,788, now U.S. Patent No. 10,405,550 filed January 14, 2015, which is a National Stage Entry of PCT/EP2013/063574 filed June 27, 2013, which claims benefit to Foreign Application, European Patent Office Application No. 12176613.3 filed July 16, 2012. 
in a concentration equal or inferior to the determined non-fungicidal concentration in association with a phytopharmaceutical vehicle”:  (1) U.S. Patent Application No. 14/414,788 (now U.S. Patent No. 10,405,550); (2) PCT/EP2013/063574; and (3) European Application No. 12176613.3.  The effective filing date of Claims 1-14 of the instant application is September 9, 2019.

Information Disclosure Statement
Receipt of Information Disclosure Statement filed September 9, 2019 is acknowledged.
Relevant Prior Art Citations
	All prior art was considered from the Relevant Prior Art taken from U.S. Patent Application No. 14/414,788 and other art used in the Parent Application.

Claim Objections
Claims 1, 3, 4, 5, 6, 7, 11, and 13 are objected to because of the following informalities:  Improper Markush language.  Appropriate correction is required.
Claim 1, line 5 recites “potentiating agent selected from”. It should recite “potentiating agent selected from the group consisting of”.
Claim 3, line 3 recites “fungus selected from”. It should recite “fungus selected from the group consisting of”.

Claim 5, line 2 recites “selected from the list comprising plants of”. It should recite “selected from the group consisting of”.
Claim 6, line 2 recites “selected from”. It should recite “selected from the group consisting of”.
Claim 7, line 2 recites “selected from the group comprising”. It should recite “selected from the group consisting of”.
Claim 11, lines 2-3 recites “selected from”. It should recite “selected from the group consisting of”.
Claim 13, line 4 recites “selected from”. It should recite “selected from the group consisting of”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for controlling or treating a fungal infection by a phytopathogenic fungal strain on a plant organ, does not reasonably provide enablement for preventing a fungal infection by a phytopathogenic fungal strain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The instant claims are drawn to a method for preventing, controlling or treating a fungal infection by a phytopathogenic fungal strain on a plant organ comprising the steps of: i) in vitro determining the non-fungicidal concentration of at least one potentiating agent selected from chelerythrine, sanguinarine; and Cl-, HSO4-, I-, HCO3- salts thereof against the phytopathogenic fungal strain; 
said determination being carried out by comparing the growth of the phytopathogenic fungal strain cultures in contact with increasing concentrations of said at least potentiating agent, with the growth of a control culture of the phytopathogenic fungal strain, in the absence of said at least one potentiating agent; the last concentration of the increasing concentrations of the at least one potentiating agent resulting in the same fungal culture growth as the control culture being retained as the non-fungicidal concentration of said at least one potentiating agent; then ii) applying on the plant organ a composition comprising said at least one potentiating agent in a concentration equal or inferior to the determined non-fungicidal concentration in association with a phytopharmaceutical vehicle. 
Applicant is not enabled for "preventing a fungal infection on a plant organ" because "preventing" includes "total prevention". The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention.  Applicant’s data indicates controlling or treating a fungal infection, as shown by the % of inhibition in Table 4 on page 44, and Fig. 1, wherein chelerythrin controls fungal infection at 50 µM. See submitted Drawings.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdAPls 1986) at 547 the court recited eight factors:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The breadth of the claims and the Nature of the invention: The instant claims are drawn to a method for preventing, controlling or treating a fungal infection by a phytopathogenic fungal strain on a plant organ comprising the steps of: i) in vitro determining the non-fungicidal concentration of at least one potentiating agent selected from chelerythrine, sanguinarine; and Cl-, HSO4-, I-, HCO3- salts thereof against the phytopathogenic fungal strain; 
said determination being carried out by comparing the growth of the phytopathogenic fungal strain cultures in contact with increasing concentrations of said at least potentiating agent, with the growth of a control culture of the phytopathogenic fungal strain, in the absence of said at least one potentiating agent; the last concentration of the increasing concentrations of the at least one potentiating agent resulting in the same fungal culture growth as the control culture being retained as the non-fungicidal concentration of said at least one potentiating agent; then ii) applying on the plant organ a composition comprising said at least one potentiating agent in a concentration equal or inferior to the determined non-fungicidal concentration in association with a phytopharmaceutical vehicle. 
State of the prior art:  The skilled artisan would view that prevention would include the total prevention of fungal infection, which is unlikely. The prior art reference, Leis (WO 01/62089) teaches the use of piperidine benzoderivatives, as fungicides, as well as compositions containing them. Leis teaches that the compounds of formula I are applied to plants to treat phytotoxic fungi, but not the total prevention of the occurrence of the phytotoxic fungi on the plants.
	Relative skill of those in the art:  The relative skill of those in the art is high, typically requiring an advanced professional degree.
Predictability or lack thereof in the art:  The skilled artisan would view that total prevention of fungal infection on a plant organ, is highly unpredictable. The treatment or control of a fungal infection is more predictable as indicated by Applicant’s data as shown by the % of inhibition in Table 4 on page 44, and Fig. 1, wherein chelerythrin controls fungal infection at 50 µM. See submitted Drawings and the state of the prior art. 
The amount of direction provided by the inventor and Existence of working examples:  In the instant case, applicant provides working examples as shown by the % of inhibition in Table 4 on page 44, and in Fig. 1, wherein chelerythrin controls fungal infection at 50 µM. See submitted Drawings.
The data in Table 4 indicates an inhibition percentage of the growth of a BY4743 strain of Saccharomyces cerevisiae ranging from 10 to 49%, which is dependent on the concentration of chelerythrin.  The example does not indicate total prevention of fungal infection, as total prevention would be 100%. 
Therefore, in view of the Wands factors, e.g., the state of the prior art, limited working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the method in the instant claim as to whether prevention of a fungal infection by phytopathogenic fungal strain would be unlikely with an assurance of success. 
In view of the scope of enablement rejection, claims 1-14 are being examined herein below as a method of controlling or treating a fungal infection by a phytopathogenic fungal strain on a plant organ comprising the steps of: i) in vitro determining the non-fungicidal concentration of at least one potentiating agent selected from chelerythrine, sanguinarine; and Cl-, HSO4-, I-, HCO3- salts thereof against the phytopathogenic fungal strain; 
said determination being carried out by comparing the growth of the phytopathogenic fungal strain cultures in contact with increasing concentrations of said at least potentiating agent, with the growth of a control culture of the phytopathogenic fungal strain, in the absence of said at least one potentiating agent; the last concentration of the increasing concentrations of the at least one potentiating agent resulting in the same fungal culture growth as the control culture being retained as the non-fungicidal concentration of said at least one potentiating agent; then ii) applying on the plant organ a composition comprising said at least one potentiating agent in a concentration equal or inferior to the determined non-fungicidal concentration in association with a phytopharmaceutical vehicle. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,405,550 (‘550) in view of Simoneu et al. (WO 2014/012766). Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a method of controlling or treating a fungal infection by a phytopathogenic fungal strain on a plant organ comprising applying to said plant  a non-fungicidal amount or a potentiating amount of a potentiating agent selected from the group consisting of chelerythrine, sanguinarine, and Cl-, HSO4-, I-, HCO3- salts thereof and a plant defense molecule selected from the group consisting of brassinin, camelexin, resveratrol, 3,5-dihydroxybiphenyl, sucuparin and 6-methoxymellein, wherein said non-fungicidal amount or potentiating amount ranges from 1 to 25 µm (claims 1, 8, 9, 10 and 11, instant invention; claims 1, 4, 5, 6, and 7, U.S. Patent Nol. ‘550). Each application recites the plant is selected from the group consisting of Brassicacae family, Apiaceae family, Vitaceae family and Rosaceae family (claims 5, 6 and 7, instant application; claims 2 and 3, U.S. Patent No. ‘550). Each application recites the fungal infection is an infection by a phytopathogenic fungus Alternaria brassicicola (claims 3 and 4, instant application; claim 1, U.S. Patent No. ‘550). Each recites the method wherein the composition further comprises an agent for stimulating the synthesis of a plant defense molecule, an insecticide and/or a herbicide (claims 12 and 14, instant application; claim 6, U.S. Patent No. ‘550). 
U.S. Patent No. ‘550 does not recite the step of “in vitro determining the non-fungicidal concentration of at least one potentiating agent selected from chelerythrine, sanguinarine, and Cl-, HSO4-, I-, HCO3- salts thereof against the phytopathogenic fungal strain”. It is for this reason Simoneu et al. is added as a secondary reference. Simoneu et al. teach suspensions of fungal conidia are cultured in liquid medium. Increasing concentrations of the tested product are added on wells, and fungal growth is measured. Growth inhibition is measured by comparing the Area Under Curves (page 8, lines 7-18). Simoneu et al. also teach determining a non-fungicidal amount of said agent, preferably according to Test A (page 9, lines 10-12). Based on the teaching of Simoneu et al., one of ordinary skill in the art would have been motivated to use a method known in the prior art to measure the non-fungicidal concentration that is needed to control or treat a fungal infection to determine the concentration of the potentiating agent that is needed to provide effective control or treatment of the fungal infection, with a reasonable expectation of success. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. ‘550. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simoneu et al. (WO 2014/012766). 
Applicant’s Invention
Applicant claims a method for controlling or treating a fungal infection by a phytopathogenic fungal strain on a plant organ comprising the steps of: i) in vitro determining the non-fungicidal concentration of at least one potentiating agent selected from chelerythrine, sanguinarine; and Cl-, HSO4-, I-, HCO3- salts thereof against the phytopathogenic fungal strain; 
said determination being carried out by comparing the growth of the phytopathogenic fungal strain cultures in contact with increasing concentrations of said at least potentiating agent, with the growth of a control culture of the phytopathogenic fungal strain, in the absence of said at least one potentiating agent; the last concentration of the increasing concentrations of the at least one potentiating agent resulting in the same fungal culture growth as the control culture being retained as the non-fungicidal concentration of said at least one potentiating agent; then ii) applying on the plant organ a composition comprising said at least one potentiating agent in a concentration equal or inferior to the determined non-fungicidal concentration in association with a phytopharmaceutical vehicle. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claim 1, Simoneu et al. teach in example 1, Determination of the potentiating amount of chelerythrin. In Vitro Determination of the Non Fungicidal Amount of Chelerythrin 
Alternaria brassicicola strains were cultivated at 24°C on potato dextrose (PD) medium. 
For inoculum preparation, conidia were collected from 8-days-old solid cultures by adding PD broth followed by gentle scraping of the agar plates. They were counted in a Thoma's chamber and the conidial suspensions were diluted to the concentration of 105 conidia/mL (page 34, lines 18-25). Growth was automatically recorded for at least 30 hours at 25° C using a nephelometric reader (page 35, lines 1-2).
Chelerythrin (25 µM or 50 µM, test wells) or 10 µL of DMSO (chelerythrine solvent, control wells) were added on wells, and growth curves were drawn (FIG. 1) (page 35, lines 7-8). Simoneu et al. teach a concentration of 25 µM of chelerythrine does not inhibit Alternaria brassicicola growth. The concentration corresponds to a non-fungicidal amount (page 35, lines 9-11).
Simoneu et al. teach increasing concentrations of the tested product are added on wells, and fungal growth is measured (page 8, lines 7-18).
Simoneu et al. teach the use of the composition or product of controlling or treating damages caused by a fungal infection on a plant organ, wherein the composition or product is applied on the plant organ, wherein the composition or product, preferably a phytopharmaceutically effective amount of the composition is applied on the plant organ (page 32, lines 1-5).
Regarding claim 2, Simoneu et al. teach growth was automatically recorded for at least 30 hours at 25° C using a nephelometric reader (page 35, lines 1-2). Examples of measuring methods include spectrophotometric methods or nephelometry (page 8, lines 13-15).
Regarding claims 3 and 4, Simoneu et al. teach pathogenic fungus is selected from the group consisting of Alternaria brassicicola, Alternaria dauci and Venturia inaequalis (page 24, lines 3-4).
Regarding claims 5, 6, and 7, Simoneu et al. teach the phytopathogenic fungi are pathogens of plants selected from the group consisting of Brassicacae family, including Brassica oleracea; Apiaceae family, including Daucus carota subsp. Sativa; Vitaceae family; and Rosaceae family, including Malus domestica (page 24, lines 12-15). Simoneu et al. teach the Brassicacae family include Brassica carinata, Brassica juncea, Brassica oleracea, Brassica napus, Brassica nigra and Brassica rapa (page 24, lines 8-10).
Regarding claims 8, 9, and 10, Simoneu et al. teach in Fig 4 a combination of cabbage leaves (Brassica oleracea) were inoculated with Alternaria brassicicola and treated with a composition of the invention (page 34, lines 8-11). Simoneu et al. teach the potentiating agent is applied at a concentration of 25 µM (FIG. 1).
Regarding claim 11, Simoneu et al. teach the plant defense molecule is a phytoalexin, including brassinin, camalexin, resveratrol…and 6-methoxymellein (page 24, lines 18-20).
Regarding claims 12 and 14, Simoneu et al. teach the product further comprises an agent for stimulating the production of the plant defense molecule, an insecticide and/or an herbicide (page 28, lines 1-3, lines 18-22).
Regarding claim 13, Simoneu et al. teach agents for stimulating the production of a plant defense molecule include laminarin and Reynoutria sachalinensis extract (page 11, lines 14-25) and acibenzolar-S-methyl (page 11, line 27).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Simoneu et al. do not specifically disclose applying on the plant organ a composition comprising said at least one potentiating agent in a concentration equal or inferior to the determined non-fungicidal concentration in association with a phytopharmaceutical vehicle. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Simoneu et al. and applying on the plant organ a composition comprising said at least one potentiating agent in a concentration equal or inferior to the determined non-fungicidal concentration in association with a phytopharmaceutical vehicle. Simoneu et al. teach the use of the composition or product of controlling or treating damages caused by a fungal infection on a plant organ, wherein the composition or product is applied on the plant organ, wherein the composition or product, preferably a phytopharmaceutically effective amount of the composition is applied on the plant organ. One of ordinary skill in the art would have been motivated to use the potentiating agent in a concentration equal or inferior to the determined non-fungicidal concentration in association with a phytopharmaceutical vehicle as a matter of experimentation and optimization. Simoneu et al. teach the non-fungicidal concentration of chelerythrine is determined by an in vitro method. The non-fungicidal concentration is applied to a plant organ. One of ordinary skill in the art would have been motivated to experiment with the amount of potentiating agent, chelerythrine, to determine the amount needed to treat or control the phytopathogenic fungi. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/JOHN PAK/Primary Examiner, Art Unit 1699